          Case 19-17398-btb         Doc 65     Entered 12/10/20 18:00:12   Page 1 of 1

NVB 3022 (Rev. 2/16)


                        UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEVADA


 IN RE:                                                  BK−19−17398−btb
                                                         CHAPTER 7
 PERLA MARIA MEREZKO
     aka PERLA GABARRE
     aka PERLA MACIAS
                                                         FINAL DECREE

                                   Debtor(s)




The estate of the debtor(s) having been fully administered,

IT IS ORDERED that TROY S. FOX is discharged as trustee of the estate.

This Chapter 7 case is closed.




Dated: 12/10/20


                                                     Mary A. Schott
                                                     Clerk of Court
